DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 2013/0038222).
Figure 2A of Yeh discloses a lighting system, comprising:
(1) regarding Claim 1:
	a first LED array (205) having one or more LED devices; a second LED array (215) having one or more LED devices;
a power conversion circuit (201 and VCC [0016]) configured to convert an input power to an output power for the first LED array and the second LED array;

wherein in response to a first toggle input from the switch, the power conversion circuit is configured to adjust a power distribution ratio between the first LED array and the second LED array ([0015]-[0018]), and
wherein in response to a second toggle input from the switch, the power conversion circuit is configured to hold the power distribution ratio between the first LED array and the second LED array ([0015]-[0018]).
	(2) regarding Claim 2:
wherein in response to the first toggle input from the switch, the power conversion circuit is configured to increase an output power provided to the first LED array over time and decrease an output power provided to the second LED array over time ([0018]).
	(3) regarding Claim 3:
wherein in response to a third toggle input from the switch, the power conversion circuit is configured to decrease an output power provided to the first LED array over time and increase an output power provided to the second LED array over time ([0018]).
	(4) regarding Claim 4:
wherein the power conversion circuit further includes a memory configured to store data associated with the power distribution ratio when the second toggle input is detected (inside controller 201).
	(5) regarding Claim 5:

	(6) regarding Claim 6:
wherein in response to the first toggle input, the power conversion circuit is configured to enter a control mode, and wherein the second toggle input comprises one or more toggles that occur when the power conversion circuit is operating in the control mode ([0015]-[0018]).
	(7) regarding Claim 7:
wherein in response to the first toggle input, the power conversion circuit is configured to increase an output power provided to the first LED array over time and decrease an output power provided to the second LED array over time ([0018]).
	(8) regarding Claim 8:
wherein in response to a third toggle input from the switch, the power conversion circuit is configured to decrease an output power provided to the first LED array over time and increase an output power provided to the second LED array over time ([0018]).
	(9) regarding Claim 9:
wherein in response to the first toggle input, the power conversion circuit is configured to enter a control mode, and wherein the third toggle input comprises one or more successive toggles that occur when the power conversion circuit is operating in the control mode ([0020]).
	(10) regarding Claim 10:

a power conversion circuit (201 and VCC [0016]) configured to convert an input power to an output power for the first LED array and the second LED array;
a switch (207) in electrical communication with the power conversion circuit; and 
wherein in response to a first toggle input from the switch, the power conversion circuit is configured to increase an output power provided to the first LED array over time and decrease an output power to the second LED array over time ([0015]-[0018]), and
wherein in response to a second toggle input from the switch, the power conversion circuit is configured to decrease an output power provided to the first LED array over time and increase an output power provided to the second LED array over time ([0015]-[0018]).
	(11) regarding Claim 11:
wherein the power conversion circuit further includes a memory configured to store data associated with the power distribution ratio when a third toggle input is detected (in 201).
	(12) regarding Claim 12:
wherein each of the first toggle input first toggle input comprises a plurality of successive toggles within a time period ([0015]-[0018]).
	(13) regarding Claim 13:

a control circuit (201) configured to a detect toggle input via a toggle switch (207) and output a control signal; and
a distribution circuit (209 and 207) configured to adjust a ratio of power delivered to the first LED array and power delivered to the second LED array based the control signal received from the control circuit, 
wherein in response to the toggle input, the control circuit is configured to adjust the control signal provided to the distribution circuit to implement a power distribution sweep using the distribution circuit ([0015]-[0020]).
	(14) regarding Claim 14:
		wherein the distribution circuit comprises a dim-to-warm circuit ([0040]).
	(15) regarding Claim 15:
wherein the distribution circuit comprises a current splitter circuit (207 and 209).
	(16) regarding Claim 16:
wherein the distribution circuit comprises a multichannel driver circuit (207 and 209).
	(17) regarding Claim 17:
wherein during the power distribution sweep, the distribution circuit is configured to increase an output power provided to the first LED array over time and decrease an output power provided to the second LED array over time ([0015]-[0020]).

wherein the toggle input is a first toggle input and the control signal is a first control signal, wherein the control circuit is configured to detect a second toggle input, and wherein in response to the second toggle input, the control circuit is configured to send a second control signal to the distribution system, the distribution system configured to stop the power distribution sweep based on receipt of the second control signal ([0015]-[0020]).
	(19) regarding Claim 19:
further comprising a memory in communication with control circuit and configured to store data associated with a power distribution ratio between the first LED array and the second LED array when the second toggle input is detected ([0015]-[0020]).
	(20) regarding Claim 20:
wherein the control circuit is configured to detect a third toggle input, and wherein in response to the third toggle input, the control circuit is configured to send a third control signal to the distribution system, the distribution system configured to change a direction of the power distribution sweep based on receipt of the third control signal such that the distribution circuit is configured to decrease an output power provided to the first LED array over time and increase an output power provided to the second LED array over time ([0015]-[0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CRYSTAL L HAMMOND/  Primary Examiner, Art Unit 2844